t c memo united_states tax_court barium chemicals inc petitioner v commissioner of internal revenue respondent docket no filed date keith w kern for petitioner linda c grobe and william i miller for respondent memorandum findings_of_fact and opinion cohen judge the petition in this case was filed in response to a notice_of_determination concerning worker classification under sec_7436 notice_of_determination regarding petitioner’s liabilities pursuant to the federal_insurance_contributions_act and the federal_unemployment_tax_act for and the issue for decision is whether virginia exley exley was an employee of petitioner for federal employment_tax purposes during through petitioner concedes that it is not entitled to relief under the revenue act of publaw_95_600 92_stat_2885 as amended the parties stipulated that exley was not an independent_contractor during through the parties agree that if the court determines that exley is classified as an employee of petitioner for purposes of federal employment_taxes for all taxable periods ended date through date as set forth in the notice_of_determination petitioner is liable for the full amount of employment_taxes asserted in the notice_of_determination unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference petitioner is an ohio corporation with its principal_place_of_business in steubenville ohio corporate structure petitioner a manufacturer of specialty chemicals was incorporated on date by norbert stern and anna pavlik during through petitioner was owned by two siblings as equal shareholders albert pavlik jr a pavlik and eleanor naylor e naylor petitioner’s board_of directors board consists of e naylor and her husband douglas naylor sr d naylor and a pavlik and his wife eleanor pavlik since the death of a pavlik’s and e naylor’s mother anna pavlik who served as president from until petitioner has had no president a pavlik is petitioner’s treasurer and vice president of sales and is in charge of petitioner’s sales office d naylor is petitioner’s secretary and vice president of purchasing e naylor is petitioner’s assistant treasurer and assistant secretary and is in charge of the administrative functions of petitioner including accounting bookkeeping and record keeping exley’s employment with petitioner the employment_taxes in issue in this case are based upon payments made from through to exley who is a pavlik’s daughter exley worked for petitioner as an employee until during exley’s initial employment she received full benefits and training and was treated by petitioner as an employee exley then married and moved from ohio with her husband exley returned to petitioner in to work in the sales office as an administrative assistant exley’s job included handling paperwork documenting orders creating sales records and reports giving customers sales quotes taking orders and answering the telephone exley also performed personal work for a pavlik about hour a week a pavlik and his son albert daniel pavlik d pavlik assigned work to exley and a pavlik reviewed her work a pavlik set the hours to be worked by exley exley was required to get permission from a pavlik to take time off from work petitioner’s policy regarding rehiring employees petitioner adopted a number of employment policies which are included in petitioner’s employment handbook handbook petitioner’s handbook states an employee that resigns or is terminated will not be rehired it is barium and chemicals inc explicit policy not to rehire because of the split in petitioner’s board between the naylors and the pavliks the board did not officially grant a waiver or exception to the prohibition on rehiring employees when exley rejoined petitioner other employees were rehired over the years some of whom were rehired with board approval exley’s compensation and tax reporting e naylor did not recognize exley as a bona_fide employee and did not include exley in petitioner’s payroll when exley rejoined petitioner a pavlik secured an additional corporate checkbook in order to pay exley her compensation and to pay income_tax_withholding and social_security_taxes attributable to her compensation in petitioner’s books_and_records e naylor treated exley’s compensation payments and the employer’s share of social_security_taxes as increased loans to a pavlik a pavlik withheld federal income taxes and social_security_taxes attributable to exley’s compensation a pavlik also secured federal_tax_deposit coupons under petitioner’s employer_identification_number and petitioner’s corporate name in order to make the employment_tax deposits a pavlik used the address of his personal_residence on the federal_tax_deposit coupons a pavlik provided exley with time cards to record the hours that she worked and he provided her with pay stubs he also provided her with forms w-2 wage and tax statement for through the forms w-2 reported the federal_income_tax the social_security_tax and the medicare_tax withheld for exley the time cards pay stubs and forms w-2 were slightly different than the system maintained by e naylor for petitioner’s other employees because e naylor did not recognize exley as an employee forms employer’s federal unemployment futa_tax return and form sec_941 employer’s quarterly federal tax_return as prepared by e naylor’s administrative office did not reflect exley’s compensation_for through the forms and form sec_941 did not show the employment_tax liability resulting from exley’s compensation or the deposits made by a pavlik no unemployment tax deposits were made for exley’s compensation prior to the quarter ended date petitioner’s form sec_941 were signed by a pavlik in his capacity as treasurer of petitioner the form_941 that was filed for the quarter ended date was originally signed by a pavlik but his name was crossed out deborah a venci’s venci name replaced a pavlik’s on the form_941 venci signed petitioner’s form sec_941 that were filed on and after date in her capacity as safety officer of petitioner because petitioner’s tax deposits exceeded the tax_liabilities that were assessed for the form sec_941 for all quarterly periods that exley received compensation the internal_revenue_service refunded the excess of the deposits over the tax assessed or applied the excess to other tax periods or applied the excess to an excess collections account petitioner’s intrafamily litigation there have been differences between the naylors and the pavliks that have resulted in a series of lawsuits a constant source of friction among petitioner’s directors has been the employment of e naylor’s and a pavlik’s children e naylor’s children venci and linda yanok yanok and a pavlik’s children d pavlik carol walden and exley have worked for petitioner at various times as of date based on a directive by e naylor paychecks for all pavlik and naylor family members ceased in date d pavlik filed a lawsuit in the court of common pleas jefferson county ohio alleging that he was entitled to wages for services rendered from date forward on date the family members and petitioner executed a settlement agreement and release settlement agreement on date the board adopted the settlement agreement without holding a board meeting the settlement agreement provided for payment of back compensation to all of the children including exley one-half of the total amount was paid upon the execution of the settlement agreement and the remainder was paid in two equal installments on date and date under the settlement agreement petitioner paid exley compensation_for the period date through date the settlement agreement specially recited disputes have existed and continue to exist between the directors concerning whether virginia exley could be hired without board approval and regarding her past and present employment status with barium and chemicals inc which disputes are not being addressed by this agreement the settlement agreement further provided that the family members including exley would continue to be paid compensation from the date of the settlement agreement on a going forward basis in addition the settlement agreement restricted the reimbursement of all expenses attributed to a pavlik subjecting his expenses to approval by either e naylor or d naylor from date forward on date family members filed cross-motions in the court of common pleas for jefferson county alleging violations of the settlement agreement one of the issues raised in the cross-motions was the payment of compensation to yanok on date the court ordered in part that a pavlik in his capacity as treasurer of petitioner pay to yanok compensation_for july and date the court also ordered a pavlik to discontinue a unilateral pay increase to exley and to reimburse petitioner for the amounts paid to exley as a result of the pay increase on date additional motions were filed regarding disputes among the family members on date the court of common pleas ordered in part as follows albert pavlik jr is enjoined from writing corporate checks for any payroll purpose the court orders that all of the payroll related bills of the corporation shall be paid through eleanor naylor and those persons under her control with respect to the corporation on date the court of common pleas modified the date order as follows with respect to the naylors being the only ones permitted to write payroll checks as set forth in its last order said order is modified to the extent that albert pavlik jr may write payroll checks to virginia exley in view of the naylors position that she is not a proper employee of the corporation however the said albert pavlik jr shall provide the naylors with the amount of the checks and withholdings immediately upon issuing the same on date the court of common pleas modified the date order as follows with respect to the order of date the same is hereby amended nunc_pro_tunc to include the clarification that the payment of money to virginia exley by albert pavlik jr is not to be interpreted in any way as modifying the settlement agreement as it applies to virginia exley and with respect to whether or not she is an employee of barium and chemicals inc albert pavlik jr has been paying virginia exley over the objection of the naylors because of the naylors’ position that she is not an employee of the corporation the authorization by the court that albert pavlik jr may continue to pay virginia exley is not now nor was it ever intended to modify or change in any way the positions of the respective parties whether an employer-employee relationship exists in a opinion particular situation is a factual question weber v commissioner 103_tc_378 affd per curiam 60_f3d_1104 4th cir for the purposes of employment_taxes the term employee includes any individual who under the usual common_law rules applicable in determining the employer-employee relationship has the status of an employee sec_3121 sec_3306 sec_31_3121_d_-1 employment_tax regs defines the common_law employer-employee relationship as follows generally such relationship exists when the person for whom services are performed has the right to control and direct the individual who performs the services not only as to the result to be accomplished by the work but also as to the details and means by which that result is accomplished that is an employee is subject_to the will and control of the employer not only as to what shall be done but how it shall be done in this connection it is not necessary that the employer actually direct or control the manner in which the services are performed it is sufficient if he has the right to do so the right to discharge is also an important factor indicating that the person possessing that right is an employer other factors characteristic of an employer but not necessarily present in every case are the furnishing of tools and the furnishing of a place to work to the individual who performs the services in general if an individual is subject_to the control or direction of another merely as to the result to be accomplished by the work and not as to the means and methods for accomplishing the result he is an independent_contractor in deciding whether a worker is a common_law_employee or an independent_contractor the following factors are considered the degree of control exercised by the principal which party invests in the work facilities used by the individual the opportunity of the individual for profit or loss whether the principal can discharge the individual whether the work is part of the principal's regular business the permanency of the relationship and the relationship that the parties believed that they were creating 117_tc_263 weber v commissioner supra pincite all of the facts and circumstances of each case are considered and no single factor is dispositive ewens miller inc v commissioner supra pincite weber v commissioner supra pincite petitioner argues that exley was an employee of a pavlik and not of petitioner to support this argument petitioner relies on ohio law addressing the authority of directors of a corporation to act on behalf of the corporation as a result petitioner argues that the factors which are considered when a determination is being made as to whether an individual is an independent_contractor or an employee are not involved petitioner cites campbell v hospitality motor inns inc n e 2d ohio for the proposition that the supreme court of ohio determined that an unauthorized employment contract was not binding upon the corporation unless the employment contract was impliedly ratified by the board_of directors in campbell v hospitality motor inns inc supra pincite the court reaffirmed the rule that an unauthorized contract may be impliedly ratified where the directors have actual knowledge of the facts and accept and retain the benefits of the contract acquiesce in it or fail to repudiate the contract within a reasonable period of time id respondent argues that exley was an employee of petitioner because petitioner had the right to control how exley performed the services petitioner invested in the work facilities used by exley exley had no opportunity for profit or loss petitioner had the power to discharge exley exley’s work was part of petitioner’s regular business exley’s employment relationship was permanent and exley and petitioner believed they were creating an employer-employee relationship in discussing the factors enumerated above and in particular the factor regarding whether petitioner and exley believed they were creating an employer-employee relationship respondent contends that the fact that eleanor naylor did not intend that virginia exley be treated as an employee should not be given effect when common_law factors compel a finding that an employee-employer relationship exists we agree with respondent in its reply brief petitioner admits a pavlik had the right to control how exley performed her services including assigning work to exley reviewing her work approving the hours that she worked and setting her salary the corporation’s facilities were used by a pavlik to provide exley with equipment and supplies exley had no opportunity for profit or loss a pavlik had the right to discharge exley and exley’s employment relationship was permanent petitioner disputes however that exley’s work was a part of petitioner’s regular business and that exley and petitioner believed they were creating an employer-employee relationship with respect to petitioner’s claim that exley’s work was not part of petitioner’s business a pavlik and d pavlik testified without contradiction that exley worked in petitioner’s sales department in particular exley’s work related to the sales department’s activities of recording of sales tracking and confirming orders and answering telephones petitioner retained the benefits of exley’s employment with the corporation petitioner and e naylor were aware that exley was working for the corporation and being paid compensation_for her work petitioner continued to allow exley to be paid compensation even if it was paid indirectly through a pavlik the settlement agreement and subsequent amendments provided exley backpay and continued her compensation in the future while noting the ongoing dispute over her status as an employee with respect to the relationship the parties thought they were creating petitioner focuses on the lack of board approval over exley’s rehiring petitioner also asserts that because exley did not have the same benefits as other employees of petitioner she was not an employee even where parties expressly agree to create an arrangement for compensation outside of the employer-employee relationship the evidence and not characterization of the relationship by the parties determines employment_tax liability see 121_tc_89 ewens miller inc v commissioner supra pincite sec_31_3121_d_-1 employment_tax regs a fortiori an ongoing family dispute cannot dictate federal employment_tax consequences exley was performing services for petitioner and was compensated for those services her compensation was received because of her status as an employee petitioner is thus liable for employment_taxes on her compensation to reflect the foregoing decision will be entered for respondent
